DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of APG-1387 in the reply filed on 21 February 2022 is acknowledged.  In light of the amendment a search of compound of formula (I) has been conducted.    
Information Disclosure Statement
The information disclosure statements filed 11 June 2020, 20 August 2020, and 2 February 2021 are acknowledged and considered.
Drawings
The drawings are objected to because figures 8a, 8b, 9a, 9b, 16a, and 16b are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Under prior art purposes, the claims in this application are being interpreted in the following manner:
A method for treating, suppressing, reducing the severity of, lowering the risk of, or inhibiting the metastasis of cancer, the method comprising administering to the individual a therapeutically effective amount of an IAP inhibitor, a therapeutically effective amount of a modulator of an immune checkpoint molecule, and/or a therapeutically effective amount of a tubulin inhibitor.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 11-13, 15-17, 19, 21, 23, 27-32, 34-38, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for suppressing, reducing the severity of or inhibiting the metastasis of cancer.  The specification does not reasonably provide enablement for lowering the risk of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to suppressing, reducing the severity of, lowering the risk of, or inhibiting the metastasis of cancer with a therapeutically effective amount of an IAP inhibitor, a modulator of an immune checkpoint molecule, and/or a tubulin inhibitor. Thus, the claims taken together with the specification imply IAP inhibitor, a modulator of an immune checkpoint molecule, and/or a tubulin inhibitor can suppress, reduce the severity of, lower the risk of, or inhibit the metastasis of cancer.  Lowering the risk of cancer is equivalent to preventing cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
CDC describes that skin cancer cannot be prevented by medicine (“CDC - Skin Cancer Prevention”, http://www.cdc.gov/cancer/skin/basic_info/prevention.htm, accessed 29 August 2013).	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in to suppressing, reducing the severity of, lowering the risk of, or inhibiting the metastasis of cancer with a therapeutically effective amount of an IAP inhibitor, a modulator of an immune checkpoint molecule, and/or a tubulin inhibitor, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how skin cancer is prevented through medicinal means.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for suppressing, reducing the severity of or inhibiting the metastasis of cancer.  
The specification does not provide guidance for lowering the risk of cancer.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to lowering the risk of cancer and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 11-13, 15-17, 19, 21, 23, 27-38, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Multiple interpretations are present for claim 1.  The first interpretation is --A method for treating, suppressing, reducing the severity of, lowering the risk of, or inhibiting the metastasis of cancer, the method comprising administering to the individual a therapeutically effective amount of an IAP inhibitor, a therapeutically effective amount of a modulator of an immune checkpoint molecule, and/or a therapeutically effective amount of a tubulin inhibitor.--.  The second interpretation is --A method for treating, suppressing, reducing the severity of, lowering the risk of, or inhibiting the metastasis of cancer, the method comprising administering to the individual a therapeutically effective amount of an IAP inhibitor, a therapeutically effective amount of a modulator of an immune checkpoint molecule, and/or a therapeutically effective amount of a tubulin inhibitor.-- 
Additionally, in claim 1 do applicants intend the IAP inhibitor, the modulator of an immune checkpoint molecule, and tubulin inhibitor to act alone or in combination with one another.  If the method is a cooperative method, are the active compounds an IAP inhibitor and a compound selected from a modulator of an immune checkpoint molecule or a tubulin inhibitor?  Another interpretation of the active compounds is a compound selected from an IAP inhibitor or a modulator of an immune checkpoint molecule and tubulin inhibitor.  Due to these multiple interpretations claims dependent on claim 1 lack antecedent basis.  
What are the metes and bounds of the IAP inhibitor?  Applicants do not provide clear metes and bounds in claim 1 at least.  YANG (Experimental and Clinical Cancer Research, 2016, 35:158, 1-17, cited in IDS) describes LCL161, an IAP inhibitor that is used in combination with paclitaxel (abstract).  RATHORE (Apoptosis, 2017, 22, 898-919, cited in IDS) describes various IAP inhibitors (pages 903-912).  In claim 1, do applicants intend an IAP inhibitor to be LCL161 or another discussed by Rathore?
The metes and bounds of an inhibitor of an immune checkpoint molecule and a tubulin inhibitor are also unclear.  Applicants have given no guidance in claim 1 to the structural requirements or features of the active compounds.  Without clear metes and bounds it is difficult to tell what specific compounds are being used in a method of claim 1.  Claim 11 describes the modulator of an immune checkpoint molecules by its function rather than by structural metes and bounds.
In claim 16, what cancer is covered by “primary cancer unknown cancer”?  Does this concept represent the situation when someone has cancer and is not aware they have cancer?  If the primary cancer being treated in unclear, the method of treatment is unclear as well. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “for at least 3 days”, and the claim also recites “at least [4-25, 30, 35, 40, 45, or 50] days” which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Since the metes and bounds for the course of treatment are unclear the therapeutic method is unclear.    
Regarding claims 16,  31, and 43, the phrases "preferably" and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The use of these words does not have closed limits to an advanced solid tumor, hematologic malignancy, or liver cancer.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEHROTRA (Cancer Cell, 2010, 17, 53-64).  Mehrotra describes molecular antagonists can treat metastasis (page 62, column 1, 2nd paragraph to column 2, first paragraph).  
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORNELUK (WO 2015109391, published 30 July 2015, cited in IDS).  Korneluk describes that APG-1387/SM-1387 and SM1200 are able to treat cancers (pages 19 and 20 respectively; page 2, line 28 to page 3, line 2).  Treatment of cancers includes metastasis (page 4, lines 4-9).
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (Frontiers in Pharmacology, 2018, 9, article 1298, 1-13, published 6 November 2018).  Mehrotra describes molecular antagonists can treat metastasis (page 62, column 1, 2nd paragraph to column 2, first paragraph).  Chen describes that APG-1387, an IAP inhibitor, has the ability to treat hepatocellular carcinoma (abstract).  
Claim(s) 1, 12, 17, 19, 21, 23, 30, 31, 34-38, 43, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RASCO (Journal of Clinical Oncology, 2019, 15_suppl, 3125-3125, published 26 May 2019, cited in IDS).  RASCO describes that APG-1387 in combination with pembrolizumab with patients with solid tumors (page 3125).  Over a course of 21 days, daily administration of 200 mg pembrolizumab and 20, 30, 45, or 60 mg of APG is administered daily. 
Claim(s) 1, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TIAN (Cancer Letters, 2014, 351, 232-241, cited in IDS).  Tian describes that IAP inhibitor LCL161 in combination with paclitaxel (page 238, column 2, last paragraph to page 240, column 2, 2nd paragraph).    
Claim(s) 1, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG (Experimental and Clinical Cancer Research, 2016, 35:158, 1-17, cited in IDS).  Yang describes LCL161, an IAP inhibitor that is used in combination with paclitaxel treats nonsmall cell lung cancer (abstract).  
Conclusion
Claims 1, 2, 6, 11-13, 15-17, 19, 21, 23, 27-38, 43, 44, 47, 48, and 50 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699